DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, last line, the “respective output node” lacks a proper antecedent basis. Does it imply either the “third node” (of 1st delay circuit) or the “second node” (of 2nd delay circuit)? See claim 1 for details.
	Claim 7, last line contains a similar error as claim 6 because “the output node” also lacks a proper antecedent basis. See claim 6.
the third resistor” lacks a proper antecedent basis. Does it imply “third transistor”? See claims 6 & 7.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-2, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito (US 2016/0232982).
	Claims 1, 13 & 17, Ito (see Fig. 7-8) clearly shows a semiconductor device comprising a first delay circuit ( see delay gates 26 & transfer gate 27), and a second delay circuit (see delay gates 21-24) coupled in series between a first node (see input node of gate 26 as example) and a second node (see output node of delay gate 24 as example) in a delay path for the semiconductor device, and having a third/middle node (see middle node coupled between the capacitor Cr & resistor R1 as example) in between the first delay circuit and the second delay circuit; and a third circuit coupled to the third node and configured to charge the third node responsive to detecting a signal (see original signal Reset Mode at first node as example) has passed through the first node and the third node (or at the capacitor node Cr for example).
[AltContent: textbox (2nd node)]	Claims 2, 14 & 17-19, Fig. 7 shows the capacitor Cr will begin to charge any output signal appeared after has passed through the 1st & middle node, but before that charged signal reaching the second node (or output node) of second delay gates 21-24 during the active mode as claimed. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st node)][AltContent: arrow][AltContent: textbox (3rd node)]
    PNG
    media_image1.png
    321
    808
    media_image1.png
    Greyscale


4.	Claims 1-2, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van De Graaff (US 6,570,813).
	Claims 1, 13 & 17, Van De Graff (see Fig. 8) clearly shows a semiconductor device comprising a first delay circuit (delay gate 806), and a second delay circuit (see delay gate 804) coupled in series between a first node & a second node in a delay path for the semiconductor device, and having a third/middle node (see below) in between the first delay circuit and the second delay circuit; and a third circuit (or capacitor) coupled to the third node and configured to charge the third node responsive to detecting a signal (see original signal at first node as example) has passed through the first node and the third node (or at the capacitor node 802 for example).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st node)][AltContent: textbox (3rd node)][AltContent: textbox (2nd node)]
    PNG
    media_image2.png
    229
    347
    media_image2.png
    Greyscale

	Claims 2, 14 & 17-19, Fig. 8 also shows the capacitor 802 will begin to charge any output signal appeared after has passed through the 1st & middle node, but before that charged signal reaching the second node (or output node) of second delay gates 804 during the active mode as claimed.

5.	Claims 1-2, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong (US 6,320,443).
	Claims 1, 13 & 17, Jeong (see Fig. 5) clearly shows a semiconductor device comprising a first delay circuit (delay gate IN1), and a second delay circuit (see delay 30) coupled in series between a first node (IN) & second node (OUT) in a delay path for the semiconductor device, and having a third/middle node (A) in between the first delay circuit and the second delay circuit; and a third circuit (or capacitor 12) coupled to the third node and configured to charge the third node responsive to detecting a signal (see original signal Reset Mode at first node as example) has passed through the first node and the third node (or at the capacitor 12 for example).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd node)][AltContent: textbox (3rd node)][AltContent: textbox (1st node)][AltContent: arrow]
    PNG
    media_image3.png
    379
    541
    media_image3.png
    Greyscale

	Claims 2, 14 & 17-19, Fig. 8 also shows the capacitor 12 will begin to charge any output signal appeared after has passed through the nodes In and IN1 as claimed, but also charging before that charged signal reaching the second node (or output node) of second delay element 30 during the active mode as claimed.

6.	Claims 1-7, 10 & 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akamatsu (US 2011/0133808).
	Claims 1, 13 & 17, Akamatsu (see Fig. 3) clearly shows a semiconductor device comprising a first delay circuit (delay gates INV1), and a second delay circuit (see delay INV2) coupled in series between a first node (S_IN) & second node (SL) in a delay path for the semiconductor device, and having a third/middle node (see below) in between the first delay circuit and the second delay circuit; and a third circuit (32 & 33) coupled to the third node and configured to charge the third node responsive to detecting a signal (S_in as example) has passed through the first node and the third as claimed.
[AltContent: arrow][AltContent: textbox (2nd node)][AltContent: arrow][AltContent: textbox (3rd node)][AltContent: arrow][AltContent: textbox (1st node)]
    PNG
    media_image4.png
    349
    793
    media_image4.png
    Greyscale

	Claims 2, 14 & 17-19, Fig. 3 also shows the capacitor 12 will begin to charge any output signal appeared after has passed through the nodes In and IN1 as claimed, but also charging before that charged signal reaching the second node (or output node) of second delay element 30 during the active mode as claimed.
	Claims 3, Fig. 3 (or Fig. 13) shows a plurality of inverters coupled in series, thus first volatge S-in can be inverted to a second volatge by 1st delay element 31 and third circuit can charge back the voltage at third node back to 1st volatge level (S-in), if desired, as well-known in this art for any series of coupled inverters. See also [0051-0055]
	Claims 4-5 & 15-16, Fig. 13 shows an additional embodiment or configuration for either the 1st delay circuit (131) or the 2nd delay circuit (132), wherein each such delay circuit also has a 1st transistor (see below image) and a 2nd transistor, with a resistor coupled in between them, respectively.
	Claims 6-7 & 20, each delay circuits 131 & 132 has its own RC time constant, and with its own separate or additional capacitor (133 & 134) as shown in Fig. 11-13.
	 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st transistor)][AltContent: textbox (Resistor)][AltContent: textbox (2nd transistor)]
    PNG
    media_image5.png
    520
    804
    media_image5.png
    Greyscale

	Claim 10, Figs. 11-13 each shows at least one additional inverter (see inverter 112 in Fig. 11 as example) serially coupled in the whole delay path but has no exhibit RC constant (or no resistor + capacitor node) as claimed. 
Claim 12, Fig. 2 shows a row/column control circuit (23) for a general memory array, and para [0050-0051] stated that the control circuit 23) has its own signal delay adjustment/path, which also shown as delay circuit as seen in Fig. 3 (or other figs. 11-13 as well). 

7.	Claims 1-7, 10 & 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant’s admitted prior art Fig. 1.
	Claims 1, 13 & 17, this application’s prior art Fig. 1 already shows a semiconductor device comprising a first delay circuit (106), and a second delay circuit (120) coupled in series between a first node (Delay-IN) & second node (Delay-OUT) in a delay path for the semiconductor device, and having a third/middle node (A) in 
    PNG
    media_image6.png
    508
    1083
    media_image6.png
    Greyscale


	Claims 2, 14 & 17-19, Fig. 3 also shows the capacitor 114 will begin to charge any output signal appeared after has passed through both the nodes Delay_In & A as claimed, but also charging it before that charged signal reaching the second node (Delay-out) of second delay element 120 during the active mode as claimed.
	Claims 3, Fig. 1 shows a plurality of inverters coupled in series, thus first volatge Delay-in can be inverted to a second voltage by 1st delay element 106 and third circuit 114 can charge back that voltage at third node A back to 1st voltage level (Delay-in), if desired, as well-known in this art for any series of coupled inverters.
st delay circuit (106) or the 2nd delay circuit (120) also has its own 1st transistor and a 2nd transistor, with a resistor coupled in between them, respectively.
	Claims 6-7 & 20, each delay circuits 106 or 120 has its own RC time constant, and with its own separate or additional capacitor (114 or 128) respectively.
	 Claim 10, Figs. 11-13 each shows at least one additional inverter (see inverter 116 or 118 as examples) serially coupled in the whole delay path but has no exhibit RC constant (or no resistor + capacitor node) as claimed. 
Claim 12, the background of this invention (see [0004]) also mentions that this delay path circuit is used to control any signals in a memory array, thus inherently including at least any row/column control signals coupled to such memory array as well.

8.	Claims 8-9 & 12 are objected as being dependent upon rejected claims above but tentatively contain allowable subject matter over the cited arts of record for other detail features not clearly suggested nor seen elsewhere at this time.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827